Citation Nr: 1343373	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  10-24 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 2002 to August 2002 and from May 2003 to December 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran does not have a current bilateral hearing loss disability for VA compensation purposes. 

2.  The Veteran's tinnitus is not related to active service, to include any noise exposure therein.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the duty to notify has been satisfied by an October 2008 letter to the Veteran.  

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the evidence of record includes the Veteran's service treatment records, statements in support of the claim by the Veteran and his representative, VA treatment records, and a VA hearing examination.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiner considered the Veteran's reported and documented history in rendering his conclusions.  Moreover, the Veteran has not challenged the examination's adequacy or thoroughness, or the competency of the examiner.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based upon the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  A hearing loss disability for VA purposes is defined under 38 C.F.R § 3.385.

Service connection can also be established through application of statutory presumptions.  Diseases subject to presumptive service connection are shown at 38 C.F.R. § 3.309.  Other organic diseases of the nervous system is listed as a "chronic disease" and includes sensorineural hearing loss.  See M21-1MR, Part III.iv.4.B.12.a; see also Cromley v. Brown, 7 Vet. App. 376, 378 (1995).  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
In addition, where a veteran who served continuously for 90 days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as other organic diseases of the nervous system, to a degree of 10 percent or more within 1 year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1110, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013).  

The Board also notes that service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Here, the Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus due to noise exposure in service, to include noise exposure from mortar rounds and working in an artillery unit. 

Service treatment records show the Veteran had normal hearing upon entry.  Subsequent in-service audiograms from June 2002, February 2003, May 2003, and April 2005 also do not show any hearing loss as defined by 38 C.F.R § 3.385.  Service treatment records are also absent for any complaints of tinnitus by the Veteran, or, more generally, any complaints of ear problems.  Specifically, on reports of medical history from January 2001 and February 2003, the Veteran denied any ear trouble.  
In December 2008, the Veteran was afforded a VA hearing examination.  He reported difficulty understanding conversation on his left side and needing to turn the television to a high volume to hear it.  Audiogram results revealed puretone thresholds of 5, 10, 5, 15, and 10 decibels in the right ear and 10, 10, 10, 10, and 15 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  The Maryland CNC speech recognition scores were 96 percent in the right ear and 94 percent in the left ear.  After testing, the examiner diagnosed normal hearing bilaterally.  The examiner also reviewed the Veteran's service treatment records, noting that the Veteran's hearing was within normal limits bilaterally during service, to include the results of the Veteran's latest in-service audiogram performed in April 2005.  

Regarding the Veteran's claimed tinnitus, the Veteran reported bilateral ringing in his ears occurring two to three times a day for approximately ten minutes in duration.  The Veteran could not provide a date of onset for his symptoms.  However, he denied occupational and recreational noise exposure after service.

Considering the Veteran's statements, the examiner concluded: "[The Veteran's] lack of ability to specify even a time period for onset of his tinnitus combined with the fact hat he has a listed diagnosis  with the VA of PTSD and opioid dependence and a past history of the use of illicit drugs, both of which contribute to the possible presence of tinnitus would lead me to believe that his tinnitus is not the result of military noise exposure."

Next, VA outpatient records from May 2008 through September 2013 are negative for any complaints of bilateral hearing loss and do not contain any audiograms.  In terms of tinnitus, in September 2010, the Veteran reported ringing in his ears as a result of a witnessing an explosion during service.  The Veteran did not indicate the duration or onset of his tinnitus symptoms at that time.  There were no further complaints of tinnitus in the VA outpatient records. 

Therefore, a review of the evidence shows that the Veteran does not currently have a bilateral hearing loss disability for VA purposes.  Accordingly, the service connection criteria requiring the presence of a current disability have not been met and service connection cannot be granted for symptoms of a disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

With regard to the Veteran's claim for entitlement to service connection for tinnitus, the Board notes that the Veteran has a current disability, and that he was exposed to loud noise during service.  The Veteran's MOS is listed as field artillery.  However, the evidence shows that the Veteran's current tinnitus is not related to active service.

First, service treatment records are silent for any complaints or treatment of tinnitus or ringing in the ears.  To the contrary, the Veteran himself denied ear trouble throughout service on reports of medical history.  

Furthermore, the Veteran's statements regarding the onset of symptoms are inconsistent.  On his VA Form 21-526, the Veteran indicated his tinnitus began in 2006.  Yet, when asked about his tinnitus during the December 2008 hearing examination, the Veteran could not provide a date of onset.  Moreover, although the Veteran reported tinnitus symptoms occurring on a daily basis during the examination, the Veteran only reported ringing in his ears one time since service separation, in 2010.  Such inconsistencies in the record weigh against the Veteran's credibility that he has had tinnitus symptoms since service.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Finally, the December 2008 examiner concluded that the Veteran's tinnitus is not the result of active service, based on objective testing as well as the Veteran's reported tinnitus symptoms.  The examiner provided a conclusion with a supportive rationale, and his medical opinion is therefore probative.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that the Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Charles v. Principi, 16 Vet. App. 370 (2002).  However, identifying a nexus to a persistent disability involves a complex medical issue that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the most probative evidence of record on the element of whether there is a nexus between an in-service incurrence and the Veteran's current tinnitus is the December 2008 examination report, which is against such a finding. 

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for hearing loss and tinnitus, and these claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


